Citation Nr: 1205302	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-12 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis of the bilateral hips.

2.  Entitlement to service connection for a bone infection.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for peripheral neuropathy.

6.  Entitlement to a rating in excess of 40 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972, with additional service in the Pennsylvania Army National Guard. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2007 rating decision in which the RO, inter alia, denied service connection for arthritis of the bilateral hips.  In April 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2008.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A notice letter informed him that his hearing was scheduled for July 2009.  The Veteran did not attend the scheduled hearing, and in an August 2009 correspondence, he requested that his hearing be rescheduled.  However, in correspondence received in December 2009, the Veteran cancelled his Board hearing request.  

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  The remand also addresses claims for service connection for a bone infection, for hypertension, for diabetes mellitus, and for peripheral neuropathy, as well as the claim for a higher rating for lumbosacral strain-for which the Veteran has completed the first of two actions required to place these matters in appellate status.  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further RO action on the claim for service connection for arthritis of the bilateral hips is warranted.

The Veteran claims that his current arthritis of the bilateral hips is related to an August 1980 in-service injury.  The medical records reflect that in August 1980, the Veteran was pinned between two trucks, and suffered a "crush" injury involving his body from the waist down.  In particular, an August 1980 treatment record notes that the Veteran's injury involved "hip trauma".

The Veteran underwent VA examination in May 2006.  Unfortunately, the May 2006 VA examination report does not adequately resolve the question of whether the Veteran's current arthritis of the bilateral hips is medically related to service.

While the May 2006 VA examiner concluded that there was no evidence that the Veteran's arthritis of the bilateral hips was related to service, it appears that the opinion is based on an inaccurate factual premise.  In particular, the examiner noted that there was no evidence of a hip injury during service.  However, as noted in the treatment records, the Veteran's in-service crush injury involved his body from the waist down, including his hips.  Additionally, there is no indication that the examiner reviewed the Veteran's claims file prior to rendering his opinion.  

As the medical opinion evidence currently of record is inadequate, the Board finds that further medical opinion-based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to resolve the claim for service connection for arthritis of the bilateral hips.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that the record before the examiner is complete, and that all due process requirements are met, the RO should obtain and associate with the claims file all outstanding, pertinent records.

The claims file contains VA medical records from the VA Medical Center (VAMC) in Philadelphia, Pennsylvania, dated through February 25, 2006; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Philadelphia VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since February 25, 2006, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for arthritis of the bilateral hips.

As a final note, the Board points out that, in a March 2007 rating decision, the RO denied a disability rating in excess of 40 percent for service-connected lumbosacral strain.  In April 2007, the Veteran filed a statement disagreeing with the RO's denial of the claim for a higher rating.  Additionally, in a March 2009 rating decision, the RO denied service connection for a bone infection, for hypertension, for type II diabetes mellitus, and for peripheral neuropathy.  In June 2009, the Veteran filed a statement disagreeing with the RO's denial of the claims for service connection.  

By filing a timely NOD, the Veteran has initiated appellate review on these issues; however, the RO has yet to issue a SOC with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any matter(s) not currently in appellate status; a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO must furnish to the Veteran and his representative an SOC with respect to the RO's March 2007 denial of a higher rating for lumbosacral strain and with respect to the RO's March 2009 denial of service connection for a bone infection, for hypertension, for type II diabetes mellitus, and for peripheral neuropathy, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal of these issues.

The Veteran and his representative are reminded that, to obtain appellate review of any matter(s) not currently in appellate status, a perfected appeal must be filed-with respect to the above noted claims, within 60 days of the issuance of the SOC

2.  The RO should obtain from the Philadelphia VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since February 25, 2006.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection for arthritis of the bilateral hips that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly identify all hip disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

In rendering the requested opinion, the examiner should specifically consider and discuss all pertinent lay and medical evidence of record, to particularly include the lay assertions regarding, and the medical evidence addressing, the Veteran's 1980 "crush" injury.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for arthritis of the bilateral hips in light of pertinent evidence and legal authority.

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


